Case 5:19-cv-00036-RWS Document 676 Filed 03/19/21 Page 1 of 8 PageID #: 33559




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                TEXARKANA DIVISION

 MAXELL, LTD.,

                            Plaintiff,                         Case No. 5:19-cv-00036-RWS

 v.

 APPLE INC.,                                                   JURY TRIAL DEMANDED

                            Defendant.


                            PLAINTIFF MAXELL, LTD.’S FINAL
                          IDENTIFICATION OF TRIAL WITNESSES

        Plaintiff Maxell, Ltd. (“Maxell”), pursuant to the Court’s Order (D.I. 665), hereby

 identifies the following narrowed list of witnesses and rebuttal witnesses whom it will or may

 call at trial to testify in person, via remote means, by deposition designation, or by declaration. A

 witness identified as “In-Person” is expected to testify live in-person at the courthouse, a witness

 identified as “Remote” is expected to testify live by remote means, and a witness identified as

 “Designation” is expected to be presented by deposition designation.

                                                                      MAY, BUT
        WITNESS, employer, topic of           WILL        MAY                        IN-PERSON (I)
                                                                     PROBABLY
                                                                                      REMOTE (R)
              testimony                       CALL        CALL       WILL NOT
                                                                                    DESIGNATION (D)
                                                                       CALL
      Dr. Vijay Madisetti
 1.   Infringement and Validity of U.S.          X                                          I
      Patent No. 8,339,493
      Dr. Craig Rosenberg
      Infringement and Validity of U.S.
 2.                                              X                                          I
      Patent Nos. 6,748,317, 6,430,498,
      and 6,580,999
      Dr. Tim Williams
 3.   Infringement and Validity of U.S.          X                                          R
      Patent No. 7,116,438
Case 5:19-cv-00036-RWS Document 676 Filed 03/19/21 Page 2 of 8 PageID #: 33560




      Robert L. Stoll
      USPTO Patent Practice and
 4.   Procedures as it relates to           X                        R
      determining the status of prior art
      under 35 U.S.C. § 102
      Dr. Tulin Erdem, Stern School of
      Business
      Survey Related to Smartphone
 5.                                             X                    R
      Features Associated with U.S.
      Patent Nos. 6,748,317 and
      6,580,999
      Carla Mulhern, Analysis Group
      Economic Analysis and Damages
 6.                                         X                         I
      Resulting from Infringement of
      Asserted Patents
      Kenji Nakamura, Maxell Ltd.
 7.   Maxell, Patent Ownership, Patent      X                         I
      Licensing
      Norio Kitagata, Maxell Ltd.
 8.                                                     X
      Maxell, Patent Ownership
      Steven Washio, Maxell
      Corporation of America, Inc.
 9.                                         X                         I
      Patent Licensing, Prior Dealings
      between Maxell and Apple
 10. Jun Maeoka, Inventor                               X
 11. Takahiro Nakano, Inventor                          X
      Alan Loudermilk
 12. Patent Licensing, Prior Dealings       X                         I
     between Maxell and Apple
      Alex Ledwith, Apple Inc.                                 To discuss with
                                                                 Apple after
     Accused Watch Features and
 13. Functionalities                            X                 receiving
                                                               Apple’s updated
                                                                 witness list
      Andrew McMahon, Apple Inc.                               To discuss with
                                                                 Apple after
     Accused Camera Features and
 14. Functionalities                            X                 receiving
                                                               Apple’s updated
                                                                 witness list
Case 5:19-cv-00036-RWS Document 676 Filed 03/19/21 Page 3 of 8 PageID #: 33561




       Daniel Borges, Apple Inc.                               To discuss with
                                                                 Apple after
     Accused AirDrop and
 15. Authentication Features and              X                   receiving
                                                               Apple’s updated
     Functionalities
                                                                 witness list
       Frank Casanova, Apple Inc.                              To discuss with
                                                                 Apple after
     Apple Inc.; Accused Product
 16. Marketing and Advertising                X                   receiving
                                                               Apple’s updated
                                                                 witness list
       Heather Mewes, Apple Inc.                               To discuss with
                                                                 Apple after
     Pre-suit Communications
 17. Between Apple and Maxell; Apple          X                   receiving
                                                               Apple’s updated
     Patent Licensing and Acquisition
                                                                 witness list
       Michael Jaynes, Apple Inc.                              To discuss with
                                                                 Apple after
       Accused Product Sales and
 18.                                          X                   receiving
       Financial Information
                                                               Apple’s updated
                                                                 witness list
       Marc Krochmal, Apple Inc.                               To discuss with
                                                                 Apple after
     Accused AirDrop and
 19. Authentication Features and              X                   receiving
                                                               Apple’s updated
     Functionalities
                                                                 witness list
       Patrick Coleman, Apple Inc.                             To discuss with
                                                                 Apple after
     Accused Maps Features and
 20. Functionalities                          X                   receiving
                                                               Apple’s updated
                                                                 witness list
       Paul Hubel, Apple Inc.                                  To discuss with
                                                                 Apple after
     Accused Camera Features and
 21. Functionalities                          X                   receiving
                                                               Apple’s updated
                                                                 witness list
       Robert Mayor, Apple Inc.                                To discuss with
                                                                 Apple after
     Accused Find My Friends and
 22. Maps Features and Functionalities        X                   receiving
                                                               Apple’s updated
                                                                 witness list
       Scott Lopatin, Apple Inc.                               To discuss with
                                                                 Apple after
     Accused Find My Friends and
 23. Maps Features and Functionalities        X                   receiving
                                                               Apple’s updated
                                                                 witness list
Case 5:19-cv-00036-RWS Document 676 Filed 03/19/21 Page 4 of 8 PageID #: 33562




       Dr. Alan Bovik
 24. Infringement and Validity of U.S.                  X
     Patent No. 8,339,493
       Dr. Daniel Menascé
       Infringement and Validity of U.S.
 25.                                                    X
       Patent Nos. 6,329,794 and
       7,116,438
       Dr. Joseph Paradiso
       Infringement and Validity of U.S.
 26.                                                    X
       Patent Nos. 6,748,317, 6,580,999,
       and 6,430,498
       Dr. Andrew Mayo
 27.                                                    X
       Apple Source Code
       Jacob Robert Munford
 28. Publication and Public                             X
     Accessibility of Prior Art
       Lance Gunderson
       Economic Analysis and Damages
 29.                                                    X
       Resulting from Infringement of
       Asserted Patents
       Dr. Itamar Simonson
     Survey Related to Smartphone
     Features Associated with U.S.
 30. Patent Nos. 6,748,317 and                          X
     6,580,999; Purchase impact and
     value of iPhone, iPad, and Apple
     Watch Features
     Qualcomm Representative,
 31. Accused Qualcomm Components                        X

 32. Garmin Representative                              X
     Kent Broddle, Former Garmin
 33. Engineer                                           X            D

 34. Louis Hruska                                       X
     Skyworks Solutions
 35. Representative, Accused                            X
     Skyworks Components
Case 5:19-cv-00036-RWS Document 676 Filed 03/19/21 Page 5 of 8 PageID #: 33563




     Intel Corporation Representative,
 36. Accused Intel Components                           X

     Broadcom Inc. Representative,
 37. Accused Broadcom Components                        X

     Avago Representative, Accused
 38. Avago Components                                   X

     Qorvo, Inc. Representative,
 39. Accused Qorvo Components                           X

     TriQuint Representative, Accused
 40. TriQuint Components                                X

     Bosch Representative, Accused
 41. Bosch Components                                   X

     ST Microelectronics, Inc.
 42. Representative, Accused ST                         X
     Microelectronics Components
     Murata Manufacturing
 43. Representative, Accused Murata                     X
     Components
     Universal Scientific Industrial
     Representative, Accused
 44. Universal Scientific Industrial                    X
     Components
     Samsung Display/Samsung Austin
 45. Semiconductor Representative,                      X
     Accused Samsung Components
     Sony Corporation of America
 46. Representative, Accused Sony                       X
     Components
     InvenSense Representative,
 47. Accused InvenSense Components                      X

     NXP Semiconductors
 48. Representative, Accused NXP                        X
     Semiconductors Components
     Toshiba Memory Representative,
 49. Accused Toshiba Components                         X

     Flex Ltd. Representative, Accused
 50. Flex Ltd. Components                               X
Case 5:19-cv-00036-RWS Document 676 Filed 03/19/21 Page 6 of 8 PageID #: 33564




     Cirrus Logic, Inc. Representative,
 51. Accused Cirrus Logic                                                  X
     Components
     Texas Instruments Inc.
 52. Representative, Accused Texas                                         X
     Instruments Components
 53. Dr. Andrew Lippman                                                    X
 54. Dr. Thomas La Porta                                                   X
 55. Dr. Victor Shoup                                                      X
 56. Dr. William Redman-White                                              X
 57. Dr. Michael Kotzin                                                    X
 58. Dr. Jeffrey J. Rodriguez                                              X
      Any and all witnesses identified in
      Apple Inc.’s disclosure of
      witnesses it will or may call at
      trial, either for its case-in-chief or
      rebuttal case.


 Maxell reserves the right to revise or supplement this list consistent with the Docket Control

 Order or as otherwise permitted by the Court. Maxell reserves the right to call or use any

 witnesses, designations, or declarations identified by Apple. Maxell also reserves the right to

 present witnesses by designation for any witness who, for any reason, is no longer able to testify

 “In-Person” or “Remote.” Finally, Maxell reserves the right to use in rebuttal any of the above

 listed affirmative witnesses, deposition designations, or declarations.



 Dated: March 19, 2021                         By:     /s/ Jamie B. Beaber

                                                      Geoff Culbertson
                                                      Kelly Tidwell
                                                      Patton, Tidwell & Culbertson, LLP
                                                      2800 Texas Boulevard (75503)
                                                      Post Office Box 5398
                                                      Texarkana, TX 75505-5398
                                                      Telephone: (903) 792-7080
Case 5:19-cv-00036-RWS Document 676 Filed 03/19/21 Page 7 of 8 PageID #: 33565




                                         Facsimile: (903) 792-8233
                                         gpc@texarkanalaw.com
                                         kbt@texarkanalaw.com

                                         Jamie B. Beaber
                                         Alan M. Grimaldi
                                         Kfir B. Levy
                                         James A. Fussell, III
                                         William J. Barrow
                                         Baldine B. Paul
                                         Tiffany A. Miller
                                         Saqib Siddiqui
                                         Bryan Nese
                                         Alison T. Gelsleichter
                                         MAYER BROWN LLP
                                         1999 K Street, NW
                                         Washington, DC 20006
                                         Telephone: (202) 263-3000
                                         Facsimile: (202) 263-3300
                                         jbeaber@mayerbrown.com
                                         agrimaldi@mayerbrown.com
                                         klevy@mayerbrown.com
                                         jfussell@mayerbrown.com
                                         wbarrow@mayerbrown.com
                                         bpaul@mayerbrown.com
                                         tmiller@mayerbrown.com
                                         ssiddiqui@mayerbrown.com
                                         bnese@mayerbrown.com
                                         agelsleichter@mayerbrown.com

                                         Robert G. Pluta
                                         Amanda S. Bonner
                                         MAYER BROWN LLP
                                         71 S. Wacker Drive
                                         Chicago, IL 60606
                                         (312) 782-0600
                                         rpluta@mayerbrown.com
                                         asbonner@mayerbrown.com

                                         Counsel for Plaintiff Maxell, Ltd.
Case 5:19-cv-00036-RWS Document 676 Filed 03/19/21 Page 8 of 8 PageID #: 33566




                               CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record who are deemed to have consented to electronic

 service are being served this 19th day of March, 2021 with a copy of this document via the

 Court’s CM/ECF system per Local Rule CV-5(a)(3).


 Dated: March 19, 2021                           /s/ Jamie B. Beaber
                                                 Jamie B. Beaber
